Citation Nr: 1335551	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  09-10 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for depression.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a low back disability and/or joint pain.  

3.  Entitlement to service connection for a low back disability, to include as due to undiagnosed illness.  

4.  Entitlement to service connection for a disability manifested by joint pain, to include as due to undiagnosed illness.  

5.  Entitlement to service connection for a nasal disorder, including sinusitis and rhinitis, to include as due to undiagnosed illness.  



REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from October 18, 1985 to December 5, 1985, from August 1986 to February 1987, and from September 1990 to July 1991.  He served in the Southwest Asia Theater from November 1990 to June 1991.  The Veteran had additional service in the Army National Guard.  

These matters comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, reopened a claim of service connection for sinusitis, denied service connection for joint pain, and declined to reopen claims of entitlement to service connection for a low back disability and depression.  

In July 2012, the Board, in pertinent part, reopened the claims of service connection for a low back disability and sinusitis and remanded those issues for additional development.  The Board also remanded the issues of service connection for joint pain and whether new and material evidence had been received to reopen the claim for service connection for depression.

A claim for a total rating based on individual unemployability has been raised by the evidence of record, but has not been developed for appellate review.  (See attorney's August 2013 letter).  Accordingly, this matter is referred to the RO for appropriate action.  

The issues of entitlement to service connection for an acquired psychiatric disorder, a low back disability, joint pain, and a nasal disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Service connection for depression was denied by an unappealed rating decision in May 2000 on the basis that depression did not have onset in and was not related to service.  

2.  The additional evidence received since the May 2000 rating decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

New and material evidence has been received to reopen the claim of service connection for depression.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), VA has certain obligations to notify and assist a claimant.  Given that the Board is reopening the claim of service connection depression, an exhaustive analysis of VA's compliance with the VCAA is not necessary.  

New and Material Evidence

Rating actions from which an appeal is not timely perfected become final one year following notice of the adverse decision to the Veteran.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

The Veteran's request to reopen his claim for depression was received in July 2007.  New and material evidence is defined as evidence not previously submitted to agency decisionmakers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2013).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to grant the claim.  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for the last final disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

Thirty-eight C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

By rating action in May 2000, the RO denied service connection for depression.  The Veteran was notified of this decision and did not appeal.  No additional evidence pertinent to that issue was physically or constructively associated with the claim folder within one year of the rating decision.  Therefore, that rating decision became final based on the evidence then of record.  See Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010); 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.1105 (2013).  

The evidence of record at the time of the May 2000 rating decision included the Veteran's service treatment records and a March 2000 VA psychiatric examination report.  The service treatment records did not show findings or diagnoses of depression or any other psychiatric disorder.  The March 2000 VA examination showed the Veteran reported he had been depressed since becoming disabled.  The impression was major depressive disorder, single episode, moderate.  A nexus opinion was not provided.

The evidence added to the record since the May 2000 rating decision includes numerous VA and private outpatient records from 1992 to 2013, and records from the Social Security Administration (SSA).  A report from a private psychologist, received in July 2013, included an opinion that the Veteran's chronic low back and multiple joint pains were related to service, and that it was more likely than not that his pain precipitated the development of his major depressive disorder.  

The report from the psychologist is both new and material evidence as it was not previously of record, and relates to an unestablished fact necessary to substantiate the claim.  The report also raises a reasonable possibility of substantiating the claim.  New and material evidence has been received to reopen the claim of entitlement to service connection for depression and reopening the claim is warranted.  


ORDER

The petition to reopen the claim of entitlement for service connection for depression is granted.


REMAND

Having reopened the Veteran's claim for service connection for depression, additional development is necessary.  A mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  The claim has thus been broadened to include other psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).
 
Additional development is also needed on the claims for a nasal disorder and low back disability and joint pains.  

The purpose of the Board's July 2012 remand was to obtain nexus opinions for the disorders that were diagnosed at the May 2007 VA examination.  The May 2007 VA examiner provided pertinent diagnoses of bilateral elbow strain, lumbosacral strain, bilateral ankle sprain, bilateral shoulder strain, bilateral wrist strain, cervical strain with mild degenerative joint disease, and history of sinusitis.  The examiner also noted the possibility that the Veteran may have chronic fatigue or fibromyalgia, but she did not specifically rule either of those conditions in or out.

At a VA examination in August 2012, a VA examiner indicated that there are no clinical diagnoses for the Veteran's symptoms and all radiological studies are unremarkable.  The examiner further stated "the Veteran suffered a back strain as a result of in active duty.  There are multiple possible etiologies with none more prevalent than another, for joint pain including fibromyalgia or chronic fatigue syndrome.  Therefore, I cannot resolve this issue unless resort to mere speculation."

The August 2012 VA examination report is inadequate.  None of the pertinent diagnoses which were provided by the May 2007 VA examiner were discussed.  Moreover, the VA treatment records created during the pendency of the appeal show current diagnoses of sinusitis and rhinitis, and thus a nexus opinion is required.  See McClain v. Nicholson, 21 Vet. App. 319, 323 (2007)(The requirement of a current disability may be met by evidence of the disability at the time of filing or at any point during the pendency of the claim).

With respect to the claimed disability of joint pain, the examiner did not clearly specify whether the Veteran has fibromyalgia or chronic fatigue syndrome.  Moreover, the examiner's statement that she could not resolve that issue without resorting to mere speculation is simply insufficient.  Finally, the examiner did not have the benefit of reviewing the medical records associated with the Veteran's SSA file, as the SSA file was not yet associated with the claim file at the time of the VA examination.

Subsequent to the August 2012 VA examination, the Veteran submitted a private medical opinion from Dr. Ali, a private internist.  In his August 2013 medical opinion, Dr. Ali indicated that the Veteran has fibromyalgia that is connected to his time in service and noted that the Veteran first had joint pain in 1985.  While this opinion appears to be favorable, it is unclear as to whether Dr. Ali is indicating that fibromyalgia had onset prior to the Veteran's service in the Southwest Asia Theater of operations during the Persian Gulf War, or that it manifested later as a result of such service.  

The Board further notes that for disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81834 (Dec. 29, 2011) (to be codified at 38 C.F.R. § 3.317(a)(1)). 

The Board further notes that the Veteran has submitted a medical opinion from Dr. Riebeling, a private clinical psychologist.  Dr. Riebeling provided diagnosis of major depressive disorder, recurrent, moderate and, anxiety disorder, not otherwise specified.  Dr. Riebeling also provided an opinion that links the Veteran's depression to his military service, under the theory that his chronic pain is service-related and his psychiatric conditions are related to his pain.

The Veteran has not yet been afforded a VA psychiatric examination in connection with his claim for a psychiatric disability.  On remand, an examination is necessary.  

Finally, as the evidence suggests a possible relationship between the claimed joint pain, low back disability and psychiatric disorder, the Veteran must be provided with notice of the criteria by which to establish service connection on a secondary basis.  

And, the outcome of the claims for joint pain and a low back disability may have an impact on the pending claim for a psychiatric disorder.  Therefore, these issues are inextricably intertwined.  Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice of the criteria necessary to substantiate a claim of service connection on a secondary basis.

2.  Ask the Veteran to provide the names and addresses of all healthcare providers who treated him for any nasal or low back problems or multiple joint pains since his discharge from service.  

After the Veteran has signed the appropriate releases, all available records should be obtained, including any VA treatment records from 1991 to 2000, and from August 2012 to the present.  All records obtained should be associated with the claims folder.  If any records cannot be obtained, this should be noted in the claims folder, and the Veteran and his attorney should be notified and so advised.  

3.  The Veteran must be afforded a Persian Gulf protocol examination by an appropriate clinician(s), other than the one that provided the examination in August 2012, to determine the nature and etiology of his claimed disabilities.  The claims folder and a copy of this REMAND must be made available to the examiner(s) for review, and notation to the effect that this record review took place must be included in the report of the examiner.  All appropriate tests should be undertaken.  Current VA Gulf War Examination Guidelines must be followed. 

The examiner must provide a response to the following:  

a) Is it at least as likely as not that the Veteran's joint pain and claimed low back disability can be attributed to known clinical diagnoses?

In answering this question, the examiner must specifically rule in or rule out a diagnosis of fibromyalgia and/or chronic fatigue syndrome.

If fibromyalgia and/or chronic fatigue syndrome are diagnosed, indicate whether the diagnoses provided by the May 2007 VA examiner are explained/encompassed by fibromyalgia and/or chronic fatigue syndrome.

b) Is it at least as likely as not that any nasal disorder, to specifically include rhinitis and/or sinusitis, had onset during active duty or is causally related to active duty?

c) If the nasal symptomatology cannot be attributed to a known clinical diagnosis, the examiner must indicate whether it is at least as likely as not that the Veteran's symptoms are the result an undiagnosed illness or medically unexplained chronic multisymptom illness (e.g., signs or symptoms involving the respiratory system) originating during service in Southwest Asia during Desert Shield/Storm (1990/1991).  

4.  After the Persian Gulf protocol examination has been completed, schedule the Veteran for VA psychiatric examination by an appropriate medical professional.  The claim folder and a copy of this REMAND must be made available to the examiner(s) for review, and notation to the effect that this record review took place must be included in the examiner's report.  All indicated tests and studies are to be performed.  

The examiner is to provide an opinion as to whether it is at least as likely as not that any psychiatric disorder found on examination, to include the current diagnoses of depression, major depressive disorder and anxiety disorder, had onset in service; or, are related to service; or, are either caused or aggravated by a service-connected disability.  

Note: "Aggravation" means a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

The examination reports must include a complete rationale for all opinions expressed.  If the examiners feels that the requested opinions cannot be rendered without resorting to speculation, the examiners must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner(s) does not have the needed knowledge or training). 

The examiners are advised that the Veteran is competent to report symptoms and injuries, his history, and any continuity of symptoms, and that such statements must be considered in formulating the necessary opinions. Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

5.  Thereafter, readjudicated the appeal.  If any of the benefits sought on appeal remains denied, the Veteran and his attorney must be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  The case is to then be returned to the Board for further appellate review.

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


